Citation Nr: 0510942	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, claimed as a residual of exposure to herbicides during 
service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
diabetes mellitus type II, as a residual of exposure to 
herbicides during service.  Specifically, he asserts that he 
was exposed to Agent Orange during service when, as a member 
of the Patrol Squadron Forty-Seven, he was deployed to the 
Philippines and to Vietnam.  He asserts that as a result of 
his exposure to Agent Orange while in Vietnam, he developed 
diabetes mellitus type II.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 2002).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for, among others, diabetes mellitus 
type II.  38 C.F.R. §§ 3.307, 3.309 (2004).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307 (a)(6)(iii) (emphasis added).

In the present case, there is competent medical evidence 
showing that the veteran has a current diagnosis of diabetes 
mellitus type II.  This fact is not in dispute.

Review of the veteran's DD-214 reveals that he was a member 
of the Patrol Squadron Forty-Seven.  Information obtained 
from a service personnel record that the veteran submitted 
for consideration shows that Patrol Squadron Forty-Seven was 
deployed to Sangley Point, Philippines, "and such other 
places as may be necessary," for approximately 180 days 
beginning October 26, 1968.  The veteran's representative 
stated in June 2002 that the specific dates were October 26, 
1968 to mid-February 1968, and that the "other places" 
included Cam Ranh Bay, Vietnam. 

That the veteran served as part of Patrol Squadron Forty-
Seven deployed to Sangley Point, Philippines is also not in 
dispute.  However, there is a lack of supporting evidence 
showing that all the members of Patrol Squadron Forty-Seven, 
and/or the veteran, individually, were involved in duty or 
visitation on the ground in Cam Ranh Bay, Vietnam during the 
period of service.  

The RO requested the veteran's service personnel records from 
the National Personnel Records Center (NPRC), and these were 
noted as sent to the RO in March 2002.  However, the only 
personnel record associated with the claims file was the 
veteran's DD-214 and the above-referenced personnel record 
submitted by the veteran.  No other personnel records are 
associated with the claims file, and there is no 
documentation that the personnel records noted as sent to the 
RO in March 2002 were ever received.  In response to the RO's 
request to the NPRC, in March 2002 the NPRC reported that 
they were unable to determine the dates of "Vietnam 
service" from the claims file.  


VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Because the Board cannot make a decision on 
the veteran's claim without first considering all possible 
evidence in existence, including the entirety of the 
veteran's service personnel records, the Board remands this 
claim to ensure full and complete compliance with the duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000 (VCAA) and for further and complete development 
of the evidence, to assist in a thorough evaluation of all 
material facts when issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following actions:

1.  The RO must request a complete copy 
of the veteran's service personnel 
records from NPRC, the Department of 
the Navy, or other official records 
depository as deemed appropriate.  
Documentation of this request must be 
included in the claims file.  If, after 
a thorough search, the veteran's 
service personnel records cannot be 
found, documentation of the search must 
be included within the veteran's claims 
file.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.  

2.  The RO must contact the Department 
of the Navy and request that they 
provide the unit history and any other 
information related to the deployment 
of the Patrol Squadron Forty-Seven to 
both Sangley Point, Philippines, and 
Cam Ranh Bay, Vietnam, from October 
1968 to February 1969.  Specifically, 
the RO must request that the Navy 
confirm whether all personnel assigned 
to Patrol Squadron Forty-Seven were 
deployed to Cam Ranh Bay, or whether 
selected personnel from Patrol Squadron 
Forty-Seven were deployed to Sangley 
Point and others to Cam Ranh Bay.  If 
the latter, the Navy should be asked to 
specify, if possible, whether the 
veteran was a member of the detachment 
that was assigned to Cam Ranh Bay 
during all or part of that period.

3.  The RO should then readjudicate the 
claim in light of the evidence 
received.  If any benefit is denied, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The veteran need not do anything at this time; however, he 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


